DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Amendment
	The amendment filed 12/15/2021 has been entered. Claims 1-10 remain pending in the application. 
 
Claim Objections
Claims 2-4, 7 and 9 are objected to because of the following informalities:
Claims 2-4 and 7 read “for a helical gear unit”, --for the helical gear unit-- is suggested.
Claims 2 and 9 line 10 read “β”, --βr-- is suggested.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 20150330495 A1) in view of Wikipedia.
Regarding claim 1, Goetz discloses a gear pairing for a helical gear unit (see Fig. 1), comprising: a first gear (10) having a first toothing portion (10a, 10b) within which a number of first teeth (10a, 10b) are located and a first axis (axis of 12) and wherein the first teeth have a front side and a back side (sides of 10a, 10b); a second gear (20) having a second toothing portion within which a number of second teeth are located (see Fig. 1) and a second axis (axis of 20), wherein the first axis and the second axis enclose a shaft angle (x) that is between 0° and 90° (x=0°); wherein the first toothing portion is formed of a material selected from the group consisting of plastic or metal (see paragraph [0017], wherein the smallest of the gear wheels is manufactured from metal), and the second toothing portion is formed of the material selected from the group consisting of plastic or metal and which is different than the material of the first toothing portion such that when the first toothing portion and the second toothing portion meshingly engage, a material pairing of metal/plastic results (see paragraph [0017], wherein the larger gear wheels…are manufactured from plastic), and wherein the toothing portion formed of plastic consists of a single plastic helix angle (see Fig. 1, helix angle α) and the toothing portion formed of metal consists of a single metal  helix angle (see Fig. 1, helix angle of 10), wherein a difference (Δβ) between an absolute value of the plastic helix angle (|β1|) and an absolute value of the metal helix angle (|β2|) is for the helical gear unit with the shaft angle (x) of 45 to 90°:                         
                            ∆
                            β
                            =
                             
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            90
                            °
                            -
                            X
                             
                            ±
                            K
                             
                            ≠
                            90
                            °
                            -
                            X
                        
                    , and is for a helical gear unit with a shaft angle (X) of 0 to 45°:                         
                            ∆
                            β
                            =
                             
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            0
                            °
                            -
                            X
                             
                            ±
                            K
                             
                            ≠
                            0
                            °
                            -
                            X
                        
                    , wherein 0.5° ≤ K ≤ 5° (see paragraph [0009], wherein “The helical angle, i.e. the angle which is provided between the gear wheel axis and the helical extension of each of the two teeth, is preferably between 0° and 65°”; note that the discussion of the gearwheel in this instance is referring to the small gear 10 with two teeth (see paragraph [0008]), therefore β1 is between 0° and 65°; also see paragraph [0024], wherein helical angle α is approximately 30°, therefore β2=30°; using x=0°, β1=27°, 28°, 29°, 31°, 32° or 33° and β2=30°, solving for the second equation it is found that 1≤K≤3). Goetz fails to disclose the first teeth and the second teeth forming an involute toothing when engaged. However, Wikipedia teaches the first teeth and the second teeth forming an involute toothing when engaged (see line 14, wherein helical involute gears). the first teeth (Goetz, 10a, 10b) and the second teeth (Goetz, teeth of 20) meshing engage at only a single contact point (Wikipedia, line 3, wherein [i]n involute gear design contact between a pair of gear teeth occurs at a single instantaneous point) located on either the front side or the back side of the first teeth such that a backlash is formed (if contact between teeth occur at only a single point, backlash is inherent. In other words, if backlash wasn’t present, contact would occur at two points).
Regarding claim 2, Goetz discloses a reference profile has a reference helix angle (βr), wherein the plastic helix angle (β1=27°, 28°, 29°, 31°, 32° or 33°) is different from the reference helix angle (βr), the metal helix angle (β2=30°) is different from the reference helix angle (βr) or both the plastic helix angle is different from the reference helix angle (βr) and the metal helix angle is different from the reference helix angle (βr), the reference profile being defined as follows:

Reference profile 1

Worm
Helical gear
Number of teeth z
2
13
Helix angle b [°]
12.6608
12.6608
Normal pressure angle an [mm]
21.0000
21.0000
Normal module mn [mm]
0.9800
Pitch diameter do [mm]
8.94
13.06
Addendum factor ha
1.1255
0.8530
Dedendum factor hf
1.2214
1.2400
Profile modification factor x
-0.3053
0.1647
Tip diameter da [mm]
10.550
15.052
Root diameter df [mm]
5.950
10.950


1 and β2 are difference from βr).
Regarding claim 3, Goetz discloses the first gear (10) is formed as a worm gear (see Fig. 1) and the second gear 20) is formed as a helical gear (see Fig. 1) and the helical gear or the worm are connected to a drive shaft (12); wherein the first toothing portion of the worm and the second toothing portion of the helical gear are meshingly engaged (see Fig. 1).
Regarding claim 7, Goetz discloses wherein 1 ≤ K ≤ 3° (see paragraph [0009], wherein “The helical angle, i.e. the angle which is provided between the gear wheel axis and the helical extension of each of the two teeth, is preferably between 0° and 65°”; note that the discussion of the gearwheel in this instance is referring to the small gear 10 with two teeth (see paragraph [0008]), therefore β1 is between 0° and 65°; also see paragraph [0024], wherein helical angle α is approximately 30°, therefore β2=30°; using x=0°, β1=27°, 28°, 29°, 31°, 32° or 33° and β2=30°, solving for the second equation it is found that 1≤K≤3).
Regarding claim 8, Goetz discloses a gear paring (see Fig. 1), comprising: a first gear (10) having metal teeth (10a, 10b; see paragraph [0017], wherein the smallest of the gear wheels is manufactured from metal) and a first axis (axis of 10) and wherein the metal teeth have a front side and a back side (see Fig. 1); a second gear (20) having plastic teeth (see paragraph [0017], wherein the larger gear wheels…are manufactured from plastic) and a second axis (axis of 20), wherein the first axis and the second axis enclose a shaft angle (x) that is between 0° and 90° (x=0°); wherein the metal teeth portion and the plastic teeth meshingly engage to a metal to plastic pairing (see Fig. 1); wherein the plastic toothing portion consists of a single plastic helix angle (see Fig. 1, helix angle α) and the metal toothing portion consists of a single metal helix angle (see Fig. 1, helix angle of 10), wherein a difference (Δβ) between an absolute value of the plastic helix angle (|β1|) and an absolute value of the metal helix angle (|β2|) is for the helical gear unit with the shaft angle (x) of 45 to 90°:                         
                            ∆
                            β
                            =
                             
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            90
                            °
                            -
                            X
                             
                            ±
                            K
                             
                            ≠
                            90
                            °
                            -
                            X
                        
                    , and is for a helical gear unit with the shaft angle (x) of 0 to 45°:                         
                            ∆
                            β
                            =
                             
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            1
                                        
                                    
                                
                            
                            -
                            
                                
                                    
                                        
                                            β
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            =
                            0
                            °
                            -
                            X
                             
                            ±
                            K
                             
                            ≠
                            0
                            °
                            -
                            X
                        
                    , wherein 0.5° ≤ K ≤ 5° (see paragraph [0009], wherein “The helical angle, i.e. the angle which is provided between the gear wheel axis and the helical extension of each of the two teeth, is preferably between 0° and 65°”; note that the discussion of the gearwheel in this instance is referring to the small gear 10 with two teeth (see paragraph [0008]), therefore β1 is between 0° and 65°; also see paragraph [0024], wherein helical angle α is approximately 30°, therefore β2=30°; using 1=27°, 28°, 29°, 31°, 32° or 33° and β2=30°, solving for the second equation it is found that 1≤K≤3). Goetz fails to disclose the first teeth and the second teeth forming an involute toothing when engaged. However, Wikipedia teaches the first teeth and the second teeth forming an involute toothing when engaged (see line 14, wherein helical involute gears). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Goetz with helical involute gears, as taught by Wikipedia, to allow for high-strength applications (see line14); and being the most commonly used gearing today (see line 1), involute gearing is easy to manufacture, has silent operation and is easily assembled which allows for lower production costs and faster assembly. The combination above would necessarily result in the following limitations: the first teeth (Goetz, 10a, 10b) and the second teeth (Goetz, teeth of 20) meshing engage at only a single contact point (Wikipedia, line 3, wherein [i]n involute gear design contact between a pair of gear teeth occurs at a single instantaneous point) located on either the front side or the back side of the first teeth such that a backlash is formed (if contact between teeth occur at only a single point, backlash is inherent. In other words, if backlash wasn’t present, contact would occur at two points).
Regarding claim 9, Goetz discloses a reference profile has a reference helix angle (βr), wherein the plastic helix angle (β1=27°, 28°, 29°, 31°, 32° or 33°) is different from the reference helix angle (βr), the metal helix angle (β2=30°) is different from the reference helix angle (βr) or both the plastic helix angle is different from the reference helix angle (βr) and the metal helix angle is different from the reference helix angle (βr), the reference profile being defined as follows:

Reference profile 1

Worm
Helical gear
Number of teeth z
2
13
Helix angle b [°]
12.6608
12.6608
Normal pressure angle an [mm]
21.0000
21.0000
Normal module mn [mm]
0.9800
Pitch diameter do [mm]
8.94
13.06
Addendum factor ha
1.1255
0.8530
Dedendum factor hf
1.2214
1.2400
Profile modification factor x
-0.3053
0.1647
Tip diameter da [mm]
10.550
15.052
Root diameter df [mm]
5.950
10.950


(see reference profile above wherein β1 and β2 are difference from βr).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 20150330495 A1) in view of Wikipedia, Figura (US 20140311267 A1) and Carl (US 20180029508 A1).
Regarding claim 4, Goetz fails to disclose the helical gear is made of metal, and wherein the worm is made of plastic. However, Figura teaches the helical gear is made of metal, and wherein the worm is made of plastic (Figura, paragraph [0005], wherein the worm shaft and the worm wheel can be formed of different materials. For example, the worm shaft can be made of metal, while the worm wheel can be made of plastic; and paragraph [0054], wherein the worm shaft can be formed of plastic; the result of the preceding paragraphs is the worm is made of plastic and the helical gear is made of metal). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Goetz with a helical gear made of metal and a worm made of plastic, as taught by Figura, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is considered prima facie obvious. In other words, it would have been obvious to try the above combination of materials. In accordance with MPEP 2143(I)(E), (1) Figure sets forth a helical gear made of metal and a worm gear made of plastic, as such, using both plastic or both metal gears is a recognized problem in the art; (2) the finite number of identified predictable solutions are: metal worm and metal helical gear, metal worm and plastic helical gear, plastic worm and plastic helical gear and plastic worm and metal helical gear; (3) given the four solutions, one having ordinary skill in the art could have easily pursued each solution with a reasonable expectation of success; and (4) it would have been obvious to make one gear of plastic and one gear of metal since it is known that a metal/plastic gear combination allows for higher torque transfer than a plastic/plastic pair, and also reduces noise generation from a traditional metal/metal pair.  Goetz fails to disclose the helical gear is formed as a spindle nut and interacts with a spindle. However, Carl the helical gear (94) is formed as a spindle nut (74) and interacts with a spindle (71). It would have been obvious to one having ordinary skill in the art as of the effective filing date to modify Goetz with a spindle and nut, as taught by Carl, to provide rotational transmission between two elements which can be converted into linear motion.

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new grounds of rejections that were necessitated by an amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH BROWN whose telephone number is (313)446-6568. The examiner can normally be reached Mon-Thurs: 8:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOSEPH BROWN/Primary Examiner, Art Unit 3658